Citation Nr: 1449421	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-33 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to December 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was later transferred to the RO in Winston-Salem, North Carolina.

In February 2009, a local RO hearing was held before a Decision Review Officer.  A copy of the hearing transcript is associated with the claims file.

In October 2013, the Board received additional evidence from the Veteran without a waiver of initial RO consideration.  However, this evidence, which consisted of a statement of benefits from the Social Security Administration (SSA), merely showed that the Veteran was receiving SSA benefits and this fact was already previously noted and considered by VA in prior decisions.

The Veteran's claim was previously before the Board in July 2012, at which time it was remanded for further development.  That development having been completed, this claim is once again before the Board.

A review of the Veteran's Virtual VA paperless claims file revealed nothing further pertinent to the present appeal.


FINDING OF FACT

The Veteran's service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  As the Board's decision is favorable to the Veteran, no additional notice or development is required.

Currently, the Veteran has been granted service connection for: hypertension with angina, left ventricular hypertrophy, and nephropathy, evaluated as 60 percent disabling since 2007; degenerative disc disease of the lumbosacral spine, evaluated as 20 percent disabling since 1993; and vascular headaches, evaluated as 10 percent disabling since 1990; the Veteran has a noncompensable right eye corneal scar and hemorrhoids.  When the Veteran submitted his claim for TDIU in May 2007, the combined evaluation for his service-connected disabilities was 70 percent.  38 C.F.R. § 4.25.  Thus, the Veteran met schedular criteria for consideration of TDIU at all times during the pendency of the appeal.

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

In this case, the Veteran's post-service employment experience is limited primarily to four jobs post-service.  He worked as a construction time-keeper from November 1989 to June 2000.  It appears that the Veteran then changed jobs to work as a carpenter for a contracting firm from June 2000 to January 2004.  The Veteran's employer submitted a statement dated October 2007 indicating that the Veteran had to be terminated due to being too heavily medicated to perform the work.  The Veteran then worked for a retail store in a sales position from August 2004 to April 2005.  There is no indication provided for why the Veteran left this job.  Last, the Veteran worked as a general laborer, cleaning and stripping signs, for a design company from October 2006 to December 2006.  In a June 2007 statement from the employer, it was indicated that the Veteran was terminated due to non-performance of job.  It was not further indicated if this was due to any of the Veteran's disabilities.  The Veteran has not performed any work on a full-time or part-time basis since December 2006.

The Veteran's employment history indicates that he is suited for employment that requires a mixture of physical and mental skills.  The medical evidence, including VA examinations conducted in June 2007, May 2009, and February 2013, as well as the results of the July 2011 Vocational Rehabilitation assessment, establish that the Veteran would be unable to retain employment requiring physical labor, due to the interactions of his cardiovascular and lower back disabilities.  However, the VA examiners found that the Veteran would still be capable of sedentary employment.  The Board notes that the results of the July 2011 Vocational Rehabilitation assessment found that the Veteran would not be capable of sedentary employment, but appeared to take the Veteran's non-service connected conditions into account.

The Veteran, however, has provided lay testimony regarding the fact that he has to take up to eighteen or more medications to treat his service-connected disabilities and that the interactions and side-effects of these medications makes him unable to complete even sedentary work.  Although the Board notes that the May 2009 VA examiner specifically addressed the question of interference with employment from the effects of the Veteran's medications, the examiner did not adequately resolve the issue, instead finding that an answer could not be provided due to the Veteran's simultaneous cocaine abuse.  As such, no opinion has been provided finding that the Veteran's medications do not adversely affect his employability.  A review of the Veteran's medical treatment records reveals that he does take at least sixteen different medications that are specifically for his service-connected conditions, including strong pain-killers.   In light of this fact, the Veteran's subjective allegations, and the fact that one of his employers specifically noted that the Veteran was terminated due to the effects of his medications, the Board resolves all reasonable doubt in the Veteran's favor, finding that sedentary employment is also precluded by the Veteran's service-connected disabilities due to his medications.  

As such, the evidence shows that the Veteran is precluded from substantially gainful employment by virtue of the fact that his service-connected cardiovascular and lumbar spine disabilities prevent engagement in any kind of physical labor as well as the fact that medications taken for the treatment of his service-connected conditions prevent engagement in any kind of sedentary setting as well.  Therefore, the Board finds that the Veteran is unable to obtain or retain a substantially gainful occupation due to his service-connected disabilities.  He meets the criteria for an award of TDIU.


ORDER

The appeal for TDIU is granted.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


